INFORMATION STATEMENT PURSUANT TO SECTION 14 (C) OF THE SECURITIES EXCHANGE ACT OF 1934 Check the appropriate box: o Preliminary Information Statement o Confidential, for Use of the Commission Only (as permitted by Rule 14c-5 (d)(2)) x Definitive Information Statement GENESIS REALTY GROUP, INC. (Name of Registrant As Specified In Charter) Payment of Filing Fee (Check the appropriate box): x No fee required. o Fee computed on table below per Exchange Act Rules 14c-5(g) and 0-11. 1) Title of each class of securities to which transaction applies: 2) Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): 4) Proposed maximum aggregate value of transaction: 5) Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1) Amount Previously Paid: 2) Form, Schedule or Registration Statement No: 3) Filing Party: 4) Date Filed: 1 GENESIS REALTY GROUP, INC. 52 Vanderbilt Avenue, Suite 1503 New York, NY Dear Shareholders: We are writing to advise you that we intend to: (1)Undertake a 1 for 20 reverse stock split of our issued and outstanding common shares; (2)Amend our Articles of Incorporation to increase the maximum number of shares of stock that the Company shall be authorized to have outstanding at any time to Five Hundred Million (500,000,000) shares of common stock at par value of $.0001 with no preemptive rights (“Common Stock”); (3)Amend our Articles of Incorporation to authorize Fifty Million (50,000,000) shares of blank check preferred stock, par value of $.0001 per share, the voting powers, designations, preferences and other special rights, and qualifications, limitations and restrictions of which may be established from time to time by the Board of Directors of the Company without approval of the stockholders and which may be issued in one or more series (“Blank Check Preferred Stock”); and (4)Amend our Articles of Incorporation to change our corporate name to be “Genesis Group Holdings, Inc.” These actions were approved on August 4, 2008, by our Board of Directors and shareholders who hold a majority of our issued and outstanding voting securities.We anticipate an effective date of September 8, 2008, or as soon thereafter as practicable in accordance applicable law, including the Delaware General Corporation Law (“DGCL”). WE ARE NOT ASKING YOU FOR A PROXY, AND YOU ARE REQUESTED NOT TO SEND US A PROXY. No action is required by you. The accompanying information statement is furnished only to inform our shareholders of the actions described above before they take place in accordance with DGCL and Rule 14c of the Securities Exchange Act of 1934, as amended. This Information Statement is first mailed to you on or about August 18, 2008. Please feel free to call us at (212) 406-4954 should you have any questions on the enclosed Information Statement. Date: August 18, 2008 For the Board of Directors of GENESIS REALTY GROUP, INC. By: /s/Jeffrey Glick Jeffrey Glick Chief Executive Officer and Chief Financial Officer 2 THIS INFORMATION STATEMENT IS BEING PROVIDED TO YOU BY THE BOARD OF DIRECTORS OF THE COMPANY WE ARE NOT ASKING YOU FOR A PROXY AND YOU ARE REQUESTED NOT TO SEND US A PROXY GENESIS REALTY GROUP, INC. 52 Vanderbilt Avenue, Suite 1503 New York, NY INFORMATION STATEMENT (Definitive) August 18, 2008 GENERAL INFORMATION This Information Statement has been filed with the Securities and Exchange Commission and is being furnished, pursuant to Section 14C of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), to the holders (the “Stockholders”) of the common stock, par value $.0001 per share (the “Common Stock”), of GenesisRealty Group, Inc., a Delaware Corporation (the “Company”), to notify such Stockholders that on or about August 4, 2008, the Company received written consents in lieu of a meeting of Stockholders from holders of 17,078,661 shares representing approximately 79.13% of the 21,580,393 shares of the total issued and outstanding shares of voting stock of the Company (the “Majority Stockholders”) (1) toeffect a 1-for-20 reverse stock split (pro-rata reduction of outstanding shares) of our issued and outstanding shares of Common Stock and to issue additional shares in respect of fractional shares held following such reverse stock split (collectively, the “Reverse Stock Split”).The Reverse Stock Split will not affect the par value per share of the Common Stock; (2) to amend the articles of incorporation of the
